       Case 5:20-cv-01162-JKP-RBF Document 8 Filed 02/26/21 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


LORIE TAYLOR,                                    §
                                                 §
                  Plaintiff,                     §               5-20-CV-01162-JKP-RBF
                                                 §
vs.                                              §
                                                 §
CREDIT CONTROL SERVICES, INC.,                   §
                                                 §
                  Defendant.                     §
                                                 §

  ORDER REGARDING PRETRIAL MATTERS AND NON-DISPOSITIVE PENDING
                           MOTIONS

       Before the Court is the status of the above-referenced case, which was referred to me for

disposition of all non-dispositive pretrial matters pursuant to Rules CV-72 and 1 of Appendix C

of the Local Rules of the United States District Court for the Western District of Texas. See Dkt.

No. 5. IT IS ORDERED that this case is set for an Initial Pre-Trial Conference, pursuant to

Federal Rule of Civil Procedure 16, on March 24, 2021 at 10:00 A.M. Counsel must appear

telephonically and are required to use the following call-in information to do so:

               Toll free number: 877-402-9753
               Access code: 8309798
               Participant Security Code: 93075

The parties must call-in at least 5 minutes before the start of the hearing and check in with the

Courtroom Deputy, Ms. Amy Jackson. The use of speaker phones is prohibited during a

telephonic appearance. The parties should be prepared to discuss entry of a Scheduling Order (or

how the case is proceeding under the current Scheduling Order if one has already been entered),

any other matters set forth in Rule 16(c)(2), and argue any non-dispositive motions that may be

pending at the time of the conference.




                                                 1
        Case 5:20-cv-01162-JKP-RBF Document 8 Filed 02/26/21 Page 2 of 8



       On or before March 15, 2021, the parties shall confer in the manner required by Rule

26(f) of the Federal Rules of Civil Procedure and submit a Joint Discovery/Case Management

Plan that answers the following questions:

   1. What is the basis for subject-matter jurisdiction? Are there any outstanding jurisdictional
      issues? For cases premised on diversity jurisdiction, provide the citizenship of each party
      and explain whether or not the parties agree that the amount in controversy exceeds
      $75,000. For removal cases, explain whether the parties agree that the amount in
      controversy exceeded $75,000 at the time of removal. If there is any disagreement on
      these issues, each party should state its respective position.

   2. Are there any unserved parties? If more than 90 days have passed since the filing of the
      Complaint or Petition, should any unserved parties be dismissed?

   3. What are the causes of action, defenses, and counterclaims in this case? What are the
      elements of the cause(s) of action, defenses, and counterclaims pled?

   4. Are there any agreements or stipulations that can be made about any facts in this case or
      any element in the cause(s) of action?

   5. State the parties’ views and proposals on all items identified in Fed. R. Civ. P. 26(f)(3).

   6. What, if any, discovery has been completed? What discovery remains to be done? Have
      the parties considered conducting discovery in phases?

   7. If a Rule 30(b)(6) deposition is anticipated, have the parties discussed potential topics for
      the deposition?

   8. What, if any, discovery disputes exist or are anticipated?

   9. Have the parties discussed the desirability of filing a proposed order pursuant to Federal
      Rule of Evidence 502?

   10. Have the parties discussed mediation? Is this a case that could be mediated early and
       effectively with limited discovery? If so, what discovery is essential to any early
       mediation and how could it be structured to streamline an early mediation?

       The Court will address the substance of the parties’ joint report and discovery plan at the

Initial Pretrial Conference.

       IT IS FURTHER ORDERED that on or before March 15, 2021, the parties shall

submit proposed scheduling recommendations to govern this case going forward. The scheduling

recommendations should conform to the presiding judge’s attached template. At the Initial


                                                2
        Case 5:20-cv-01162-JKP-RBF Document 8 Filed 02/26/21 Page 3 of 8



Pretrial Conference, the Court will discuss with the parties any proposed changes to the Court’s

standard scheduling order based on the circumstances of this case.

        The parties are reminded that the Court has a duty to examine its subject matter

jurisdiction. Howery v. Allstate Ins. Co., 243 F.3d 912, 919 (5th Cir. 2001). In diversity cases,

the “court must be certain that all plaintiffs have a different citizenship from all defendants,”

Getty Oil Corp. v. Ins. Co. of N. Am., 841 F.2d 1254, 1258 (5th Cir. 1988), and it is the

obligation of the party asserting federal jurisdiction to “distinctly and affirmatively allege” the

citizenship of the parties. Howery, 243 F.3d at 919.

        Many jurisdictional defects, while easily curable, unnecessarily consume the Court’s and

parties’ resources. The standards for alleging citizenship in diversity cases are well-established.

See MidCap Media Fin., L.L.C. v. Pathway Data, Inc., 929 F.3d 310, 313-14 (5th Cir. 2019). In

cases involving corporations, allegations of citizenship must set forth the state of incorporation

as well as the principal place of business. See id. If either party is an LLC, each and every

member of the LLC and each member’s citizenship must be identified. See id. In addition,

citizenship and residence are not synonymous terms in this context. Id. “Citizenship requires not

only residence in fact but also the purpose to make the place of residence one’s home.” Id.

(quotations and brackets omitted). “Therefore, an allegation of residency alone does not satisfy

the requirement of an allegation of citizenship.” Id. (quotations omitted).

        Prior to the Initial Pretrial Conference, the party invoking this Court’s jurisdiction shall

review the relevant law and their pleadings and cure any and all jurisdictional defects. If the

Court is forced to raise the issue of jurisdiction again at the Initial Pretrial Conference despite

this clear warning, sanctions up to and including dismissal may be assessed. See Fed. R. Civ.

P. 16(f) (permitting a court to “issue any just orders, including those authorized by Rule

37(b)(2)(A)(ii)–(vii), if a party or its attorney . . . fails to obey a . . . pretrial order”).



                                                      3
       Case 5:20-cv-01162-JKP-RBF Document 8 Filed 02/26/21 Page 4 of 8



       Finally, Counsel is advised of the following matters. First, counsel should refrain from

communicating with the Courtroom Deputy or other court staff concerning substantive matters.

Substantive communications with the Court should be conducted via officially filed documents.

Non-dispositive motions filed with the Court—even where the opposing party is proceeding pro

se—must include a certificate of conference, as indicated in the Local and Federal Rules,

reflecting a good-faith, diligent effort to resolve the disputed issue that is the subject of the

motion. See Local Rule CV-7(i) (applying to all non-dispositive motions); see also Fed. R. Civ.

P. 37(a)(1) (applying to discovery disputes). While email or letter correspondence with opposing

counsel may on some occasions be appropriate—i.e., in the first instance or to ensure the motion

is unopposed—in the Court’s view, the best and most efficient way to comply with the

conference requirement is through either an in-person meeting or actual conversation by

telephone.1 Accordingly, absent extenuating circumstances, a certificate of conference noting

one or two unsuccessful attempts to confer—particularly where the attempts occur the day the

motion is filed—will be disfavored and may result in denial of the requested relief. See Local

Rule CV-7(i). Finally, reasonable requests for deadline extensions that do not threaten

meaningful prejudice to the client typically should not be opposed. See Local Rule AT-4(b); see

also Ex M to Local Rules. At the same time, the Court frowns upon last-minute requests for

extensions or continuances, unless there is a genuine emergency or extenuating circumstances.

       A copy of my Civil Fact Sheet may be found at https://www.txwd.uscourts.gov/wp-

content/uploads/Standing%20Orders/San%20Antonio/Farrer/Court%20Facts%20Sheet%20for%


1
  See, e.g., Compass Bank v. Shamgochian, 287 F.R.D. 397, 400 (S.D. Tex. 2012) (noting that a
single letter unilaterally identifying alleged flaws in discovery responses and setting an arbitrary
response deadline is insufficient to comply with the conference requirement, “as it does not
equate to a good faith conferral or attempt to confer); Care Envtl. Corp. v. M2 Techs. Inc., No.
CV-05-1600 (CPS), 2006 WL 1517742, at *1, 3 (E.D.N.Y. May 30, 2006) (explaining, “confer”
means to “meet, in person or by telephone, and make a genuine effort to resolve the dispute”);
Local Rule AT-4(e) (“When a discovery dispute arises, opposing lawyers should attempt to
resolve it by working cooperatively together.”).
                                                 4
       Case 5:20-cv-01162-JKP-RBF Document 8 Filed 02/26/21 Page 5 of 8



20U.S.%20Magistrate%20Judge%20Farrer.pdf. All counsel (and parties, if they are appearing

pro se) are expected to review it before filing any matters or appearing in a case before me.

       IT IS SO ORDERED.

       SIGNED this 26th day of February, 2021.




                                             RICHARD B. FARRER
                                             UNITED STATES MAGISTRATE JUDGE




                                                 5
       Case 5:20-cv-01162-JKP-RBF Document 8 Filed 02/26/21 Page 6 of 8




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


LORIE TAYLOR,                                     §
                                                  §
                   Plaintiff,                     §               5-20-CV-01162-JKP-BRF
                                                  §
vs.                                               §
                                                  §
CREDIT CONTROL SERVICES, INC.,                    §
                                                  §
                   Defendant.                     §
                                                  §

                     AGREED1 SCHEDULING RECOMMENDATIONS

        The parties recommend that the following deadlines be entered in the Scheduling Order
to control the course of this case.


1. Parties shall make initial disclosures pursuant to Federal Rule of Civil Procedure 26(a)(1). To
   the extent a defendant knows the identity of a responsible third party contemplated by Texas
   Civil Practices & Remedies Code § 33.004, such identity is subject to disclosure under Rule
   26(a)(1)(A)(i).

2. The parties shall file a report on alternative dispute resolution in compliance with Local Rule
   CV-88(b) on or before _________ [Generally, 30 days from date of this order].

3. Parties asserting claims for relief may submit a written offer of settlement to opposing parties
   on or before _________ [Generally, 60 days from date of this order], and each opposing
   party may respond, in writing on or before _________ [Generally, 14 days after receipt of
   the offer of settlement]. All offers of settlement are to be private, not filed. The parties shall
   retain the written offers of settlement and response, as the Court will use these in assessing
   attorneys’ fees and costs at the conclusion of the proceedings. At any time, if any parties
   reach a settlement, they should immediately notify the Court by filing a joint advisory. The
   joint advisory shall state the parties who reached the settlement and whether a settlement
   conference is required or desired. If a hearing is requested, the parties shall confer and
   provide mutually agreeable potential dates for the hearing.




1
  This document should generally be filed as an agreed upon recommendation. If any party
cannot agree to certain deadline, that party should indicate with specificity why a dispute exists
as to the appropriate deadline.
        Case 5:20-cv-01162-JKP-RBF Document 8 Filed 02/26/21 Page 7 of 8




4. On or before _________ [Generally, 60 days from date of this order], the parties shall file
   any motion seeking leave to amend pleadings or join parties. To the extent it may apply in
   this case, the deadline for Defendant(s) to file a motion to designate responsible third parties,
   pursuant to Texas Civil Practices & Remedies Code § 33.004(a), is ________ [Generally, 60
   days from date of this order].

5. Parties asserting claims for relief shall file their designation of testifying experts and serve on
   all parties, but not file, the materials required by Federal Rule of Civil Procedure 26(a)(2)(B),
   on or before _________ [Generally, 90 days from date of this order].

6. Parties resisting claims for relief shall file their designation of testifying experts and serve on
   all parties, but not file, the materials required by Federal Rule of Civil Procedure 26(a)(2)(B),
   on or before _________ [Generally, 120 days from date of this order].

7. Parties shall file all designations of rebuttal experts and serve on all parties the material
   required by Federal Rule of Civil Procedure 26(a)(2)(B) for such rebuttal experts, to the
   extent not already served, within fourteen days of receipt of the report of the opposing expert.

8. The deadline to file supplemental expert reports required under Federal Rule of Civil
   Procedure 26(e)(2) is at least 30 days before trial. The parties are advised any report filed
   under this deadline may only supplement the initial report and may not introduce new
   opinion or subject matter. This deadline is not intended to provide an extension of the
   deadline by which a party must deliver the substance of its expert information or opinion.

9. Parties shall initiate all discovery procedures in time to complete discovery on or before
   _________ [Generally, 180 days from date of this order]. Written discovery requests are not
   timely if they are filed so close to this deadline that under the Federal Rules of Civil
   Procedure the response would not be due until after the expiration of the deadline. See Local
   Rule CV-16(d). Counsel may by agreement continue discovery beyond the deadline. The
   parties are advised that should they agree to extend discovery beyond the deadline, there will
   be no intervention by the Court except in exceptional circumstances. No trial setting or other
   deadline set forth herein will be vacated due to information obtained in post-deadline
   discovery. See Local Rule CV-7(d).

10. Counsel shall confer and file a joint report setting forth the status of settlement negotiations
    on or before ________ [Generally, 15 days after the discovery deadline].

11. On or before _______ [Generally, 15 days after the discovery deadline], the parties shall file
    any Daubert motions and challenge to or motion to exclude expert witnesses. Any such
    motion must specifically state the basis for the objection and identify the objectionable
    testimony.
       Case 5:20-cv-01162-JKP-RBF Document 8 Filed 02/26/21 Page 8 of 8




12. On or before _________ [Generally, 45 days after the discovery deadline], parties shall file
    any dispositive motions, including motions for summary judgment on all or some of the
    claims. Further, notwithstanding any deadline provided herein, no motion (other than a
    motion in limine) may be filed after this date except for good cause.

13. The Court will set dates for trial and the final pretrial conference after ruling on any
    dispositive motions or after the deadline for such motions passes without a pertinent filing.
    At that time, the Court will also set appropriate deadlines for trial and pretrial conference
    matters.

14. All of the parties who have appeared in the action conferred concerning the contents of the
    proposed scheduling order on ___________, and the parties have (agreed/disagreed) as to its
    contents. The following positions and reasons are given by the parties for the disagreement as
    to the contents of the proposed scheduling order______________.

                                                                 __________________________
                                                                   (Signature)

                                                                 __________________________
                                                                   (Print of type name)

                                                                 ATTORNEY FOR

                                                                 __________________________
                                                                   (Print or type name)

                                     CERTIFICATE OF SERVICE
